Citation Nr: 9902482	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $23.168.21, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision by the 
Committee on Waivers and Compromises (COWC) dated in May 
1994.  The case was previously remanded in August 1996.  
Subsequent to the remand, the appellant and her 
representative have raised contentions concerning the 
creation of the overpayment.  Although not previously 
addressed by the RO, the United States Court of Veterans 
Appeals (Court) has held that the validity of the debt is 
implicit in the issue of waiver of recovery of the debt.  
Schaper v. Derwinski, 1 Vet.App. 430 (1991).  Consequently, 
for reasons to be discussed, additional development will be 
required regarding the creation of that portion of the 
overpayment referable to the period from January 1980 through 
December 1985, in the amount of $14,262.84.  The remainder of 
the overpayment, in the amount of $8,905.37 will be addressed 
in this decision.  

In several statements submitted with the appeal, the 
appellant claimed that she should be getting a service-
connected pension, because her husband had suffered from 
malaria in service, which she felt caused the liver disease 
which was a cause of his death.  This is, in effect, a claim 
for service connection for the cause of the veterans death, 
and is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The appellant received improved pension benefits from 
April 1979 to December 1979; and from January 1986 through 
September 1989, in an amount based on her reports that she 
was not receiving any employment income or interest income, 
that she was not working, and that she did not have any net 
worth, including bank accounts.  

2.  In February, information was received documenting that 
the appellant had received earned income throughout the 
period, and was still employed.  

3.  In June 1988, the RO retroactively adjusted the 
appellants pension benefits in light of the additional 
earned income, resulting in the creation of an overpayment.

4.  Subsequently, in October 1989, the RO learned that the 
appellant had a CD worth $60,000, and that she had received 
interest income from this deposit throughout the time she was 
receiving death pension benefits.  

5.  The overpayment was subsequently recalculated to reflect 
the interest income, less medical expenses, for the period 
from October 1986 through September 1989.

6.  The evidence establishes that there was an intentional 
failure to report her income for the purpose of continued 
receipt of VA pension benefits to which she was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $8,905.37, is precluded because of 
bad faith on the part of the appellant.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 1.965(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellants claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellants claim 
has been satisfied.  Id.  

1.  Creation of the overpayment

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.23 (1998).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1998).  Earned income and interest income are not listed 
among the exclusions from countable income specifically set 
forth in 38 C.F.R. § 3.272 (1998).  Countable income may, 
however, be reduced by certain medical expenses.  38 C.F.R. § 
3.272(g) (1998).   

The appellant, who is the surviving spouse of a World War II 
veteran, filed a claim for death pension benefits in 
September 1979, in which she reported that she had not, nor 
did she expect to receive, any income from any source except 
life insurance, including earnings and interest, and that she 
had no stocks, bonds, bank deposits, or other property.  
She was awarded death pension benefits in December 1979, 
effective April 1, 1979, in an amount which reflected 
insurance income, less last expenses of the veteran, and 
medical expenses.  The amount of the overpayment attributable 
to that year was $227.37.  (The overpayment attributable to 
the period from January 1980 through December 1985 will be 
addressed in the REMAND section of this decision.)  

The appellant also received death pension benefits from 
January 1986 through September 1989.  In eligibility 
verification reports dated in September 1986 and September 
1987, she reported that she had not worked during the past 12 
months; that her income had not changed during the past 12 
months; that she had received 0 wages from all employment 
and 0 interest and dividends, and that she had 0 in 
cash, bank accounts, bonds, property, etc.  Although the 
file does not include copies of the award letters, if any, 
sent to the appellant during this period, the record reflects 
that she was paid pension benefits in an amount which was 
based on no countable income.  This is not in dispute.  

In February 1988, the VA learned, through an income 
verification match (IVM), that the appellant had received 
previously unreported employment income in 1986 and 1987.  
Further investigation resulted in additional verification 
from the appellants employer, which reported, in February 
1988, that the appellant had received employment income 
annually from 1974 until the current time, and that she was 
still employed; her annual income from 1977 through 1986 was 
also provided. 

As a result of this information, the appellants award of 
death pension benefits was retroactively recalculated, to 
reflect the employment income received, beginning in April 
1979.  In addition, in May 1988, VA issued an administrative 
decision, finding that the veteran had committed fraud in the 
creation of the overpayment that had been created as a 
result.  In June 1988, she was notified of the overpayment, 
of which $4,002, is for consideration in this decision, and 
she requested a waiver.  However, consideration on the waiver 
request was deferred, pending the outcome of the U. S. 
Justice Departments prosecution of the case in a United 
States District Court.  

In the meantime, in December 1988, the appellant provided an 
EVR reporting her 1987 and 1988 employment income.  Based on 
this information, she was awarded benefits in February 1989, 
effective in August 1988, in an amount which reflected 
consideration of her earned income.  

However, in October 1989, in connection with a plea agreement 
in her case before the District Court, the appellants 
attorney disclosed to the U.S. Attorney that the appellant 
had also received income from a $60,000 certificate of 
deposit throughout the period she was receiving VA death 
pension benefits.  In December 1989, the VA was informed of 
the veterans total income, earned and interest, as well as 
her substantial medical expenses which had not been 
previously reported, for the years 1986, 1987, and 1988.  

In January 1990, she was convicted of fraudulent acceptance 
of government benefits, due to a guilty plea as to one count 
charging that the appellant had received checks from January 
1986 through November 1986, in the monthly amount of $328, 
when she had only been entitled to $190.  She was ordered to 
pay restitution in the amount of $1,518.  

In April 1990, the VA adjusted the appellants award of death 
pension benefits, effective in October 1986, to account for 
the financial information provided in December 1989, 
including the previously unreported interest income, as well 
as the medical expenses; this resulted in the creation of the 
remainder of the overpayment, in the amount of $4,676.  It is 
worth pointing out that although the $1,518 in restitution 
ordered by the District Court in the fraud conviction was not 
explicitly reduced from the overpayment, the overpayment was 
only recalculated for the time period beginning in October 
1986, whereas the fraud conviction pertained to the period 
from January through November 1986.  Moreover, the financial 
information disclosed additional unreported income for all of 
1986; calculation of the overpayment in light of that income, 
less the allowable medical expenses, would result in an 
increase in the amount of the overpayment by more than 
$1,518.  Consequently, the overpayment, as calculated, does 
not result in a duplication of the $1,518 recovered by the 
District Court.  

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.23 (1998).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1998).  Earned income and interest income are not listed 
among the exclusions from countable income specifically set 
forth in 38 C.F.R. § 3.272 (1998).  A beneficiarys countable 
income may be reduced by certain medical expenses.  38 C.F.R. 
§ 3.272(g) (1998).  It is not disputed that the appellant 
received this income, and she has not indicated the presence 
of any deductible expenses for the relevant time periods.  As 
a result, the overpayment at issue was properly created.

2.  Waiver of overpayment

Entitlement to waiver of recovery of the overpayment was 
denied by the COWC in May 1994 on the basis that fraud had 
been involved in the creation of the debt.  The appellant was 
convicted in a U.S. District Court of fraud in connection 
with that portion of the overpayment resulting from 
previously unreported income received from January through 
November 1986.  As part of the plea agreement, she agreed to 
pay restitution of $1,518, for that part of the overpayment, 
and, as noted above, that portion of the overpayment, 
resulting from her receipt of employment income during that 
period, is not included in the overpayment at issue.  
However, that part resulting from the interest income is at 
issue.  Thus, this decision addresses the overpayment 
attributable to the period from April through December, 1979, 
and from January 1986 through September 1989, not including 
amounts from two checks returned to the VA in 1988.  The 
amount of the overpayment credited to this time period is 
$8,905.37.  

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation or bad faith on the 
part of a beneficiary, or other party in interest.  
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
1.962, 1.965(b) (1998).  Bad faith is defined by 
regulation as: 

. . . unfair or deceptive dealing by one 
who seeks to gain thereby at anothers 
expense.  Thus, a debtors conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2) (1998).

The appellant claims that she genuinely believed that she was 
entitled to the pension benefits.  She feels that due to 
various circumstances, including her husbands World War II 
service, the fact that he never used a VA hospital, although 
he was eligible, and her belief that he should have been 
service-connected, she was entitled to the pension benefits.  
In addition, she herself has been very ill during this 
period, primarily due to treatment for cancer, and as a 
result, her capacity to understand was diminished.  

The evidence of record does not contain any copies of the 
award letters typically sent to pension beneficiaries, which 
contain pertinent notification, until February 1989.  In 
February 1989, she was sent an award letter, informing her 
that VA paid pension to make up the difference between 
countable annual income and the maximum annual rate; that the 
rate of pension was directly related to her income; and that 
adjustments must be made whenever her income changed; and 
that failure to inform VA promptly of income changes may 
result in the creation of an overpayment.  However, as noted 
above, it was not until several months later, in October 
1989, that VA learned that she had also received interest 
income on a $60,000 CD throughout the relevant time period.  

However, although the file does not contain copies of award 
letters, the EVRs she signed and returned contained specific 
requests for income information, including wages from all 
employment, interest income, and the amount of cash, bank 
accounts, bonds, and other property, comprising her net 
worth.  Specific questions regarding whether the claimant 
worked during the previous year, and whether there were any 
income changes, were also contained on the forms.  In 
addition, the forms contained the warning: PENALTY  The 
law provides severe penalties which include fine or 
imprisonment, or both, for the willful submission of any 
statement or evidence of a material fact, knowing it is 
false, or fraudulent acceptance of any payment to which you 
are not entitled.  Nevertheless, as detailed above, the 
appellant responded that she had 0 in all types of 
income, and 0 in net worth, and that she had not worked 
the previous year.  

These were false statements, and she knew that they were 
false at the time she made them.  Her stated belief that she 
felt that she should be entitled to pension benefits based on 
her husbands service does not excuse her providing false 
information to the VA.  Likewise, the fact that she was ill 
and undergoing treatment for cancer does not justify her 
providing false information; while illness of that nature 
could conceivably mitigate a failure to provide any 
information, affirmatively providing false information is 
another matter entirely.  At the least, these actions 
constitute bad faith, as that term is defined above.  The 
appellants assertions do not approach the probative value of 
the actual evidence of bad faith; thus, the evidence on the 
issue of bad faith is not so evenly balanced as to create a 
reasonable doubt, and 38 U.S.C.A. § 5107(a) is not for 
application.  

Since bad faith in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c) (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 1.962, 1.965 (1998).  Hence, the principles of equity and 
good conscience, such as financial hardship, are not for 
application.  In addition, it is not necessary to discuss 
whether the appellants actions constituted misrepresentation 
or fraud.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $12, 549.20, is denied.


REMAND

Regarding that portion of the overpayment attributable to the 
time period from 1980 through 1985, in May 1997, the 
appellant submitted statements detailing her medical expenses 
from 1980 through 1985.  Although the requirements of 
38 C.F.R. § 3.272(g) regarding the reporting of these 
expenses were not met, for purposes of reducing the amount of 
an overpayment, deductible expenses may be reported at any 
time.  VA ADJUDICATION PROCEDURE MANUAL, Part IV,  16.30(b) 
(Change 79, Dec. 15, 1995).  However, it must also be noted 
that the VA has information that she received interest income 
throughout this period as well; consequently, if she wishes 
her medical expenses to be considered, VA must also have an 
accurate reporting of her income during this period.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The appellant should be asked to 
provide a statement of her interest income 
for each of the years from 1980 through 
1985, so that the overpayment can be 
properly calculated, in light of the 
medical expenses she reported for those 
years.  If this income is not consistent 
with other interest income of record for 
1986 through 1988, she should provide 
documentation of the income, or an 
explanation of the change.  

2.  If the appellant provides the 
requested information, the COWC should 
recalculate the overpayment, with 
consideration of the additional income, as 
well as the medical expenses provided in 
May 1997.  The appellant and her 
representative should be provided a copy 
of the accounting, and a copy should be 
placed in the claims file.  

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision remains adverse to the appellant, she and her 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
